per curiam:
En las postrimerías de 1991, el Ledo. Nicolás Nogueras Cartagena, en representación de sesenta y ocho (68) residentes de Villa Panamericana, presentó una de-manda en daños y perjuicios contra la Corporación de Re-novación Urbana y Vivienda (C.R.U.V.). Para esa fecha, el licenciado Nogueras Cartagena también fungía como Sena-dor en la Asamblea Legislativa de Puerto Rico.
La acción instada por el licenciado Nogueras Cartagena, luego de ser consolidada con otra análoga, quedó ante la consideración del antiguo Tribunal Superior de Puerto Rico, Sala de San Juan.
El 5 de agosto de 1992, el Gobernador Interino, Dr. Salvador M. Padilla, nombró al licenciado y C.P.A. José L. Cotto Ramos como Síndico liquidador de la Oficina para la Liquidación de Cuentas de la C.R.U.V. (O.L.C.C.R.U.V.). Luego de varias gestiones, el 14 de diciembre de 1992, el licenciado Cotto convocó a una reunión con los demandan-tes para auscultar la posibilidad de que éstos llegasen a un acuerdo con la C.R.U.V. A esos fines, se ofreció a cada uno de los demandantes la compra de sus viviendas por $37,000 y la concesión de la suma de $8,000 por concepto de daños y perjuicios. En esta reunión no estuvieron pre-sentes ni los representantes legales del mencionado Sín-dico ni el licenciado Nogueras Cartagena.
El licenciado Nogueras Cartagena representó a los de-mandantes en las conversaciones subsiguientes. Así las co-sas, el 29 de diciembre de 1992, el licenciado Nogueras Cartagena y el Síndico, José L. Cotto, suscribieron un acuerdo transaccional para disponer del pleito en cuanto a los clientes del licenciado Nogueras Cartagena. En el mismo, se acordó que los demandantes recibirían $45,000 y que su representante legal, licenciado Nogueras Carta-*671gena, recibiría el 15% como honor arios.(1) Cabe señalar que la representación legal del Síndico no participó en el acuerdo suscrito.(2)
Presentada la mencionada estipulación ante el tribunal de instancia, dicho foro dictó sentencia parcial el 13 de enero de 1993. En dicho dictamen, el tribunal incorporó la estipulación suscrita por las partes y dictó sentencia, dando por desistido con perjuicio el pleito. Lqs días 2 y 3 de febrero de 1993, el licenciado Nogueras Cartagena envió dos (2) cartas al Síndico solicitando se satisficieran sus ho-norarios de abogado, esto es, el 15% del total a recibir por sus clientes como resultado de la estipulación. A raíz de dicho requerimiento, el Síndico emitió el cheque núm. 2150 por la cantidad de $200,000 en concepto de pago parcial al licenciado Nogueras Cartagena.
Transcurrido poco más de un (1) mes, luego de emitida la sentencia, los nuevos representantes legales del Síndico comparecieron al tribunal e informaron que las estipula-ciones suscritas requerían más estudio.(3) En específico, los abogados interesaban indagar si todos los demandantes eran acreedores de los beneficios de la transacción. Para ello, los nuevos abogados del Síndico solicitaron que se de-jase sin efecto la finalidad de la sentencia hasta tanto con-cluyeran el estudio. Es de notar que, para esa fecha, tanto el término establecido en la estipulación para el pago total *672a los demandantes, como el plazo para solicitar reconside-ración o apelar la sentencia, habían concluido.
Ante el pedido de los nuevos representantes del Síndico, ese mismo día, el tribunal emitió una orden para paralizar, por cuarenta y cinco (45) días, los pagos ordenados por la sentencia en la que habían aprobado la estipulación. Asi-mismo, el tribunal citó a las partes para una vista a cele-brarse el 15 de marzo de 1993. Al momento de la emisión de la orden de paralización, se había efectuado el cierre de quince (15) contratos de compraventa con motivo de la es-tipulación y la sentencia aprobando la misma.
La paralización decretada por el tribunal, y el monto de los honorarios recibidos por el abogado querellado, adqui-rieron notoriedad pública. Una de las voces que cuestio-naba la transacción fue el nuevo Síndico, Ledo. Antonio Cabrero. Así pues, el 4 de marzo de 1993, el licenciado Nogueras, como Vicepresidente del Senado, suscribió dos (2) comunicados de prensa exhortando al nuevo Síndico a que cumpliera con las estipulaciones acordadas.
El 12 de marzo de 1993, el licenciado Cabrero presentó una Moción de Relevo de Sentencia al amparo de la Regla 49.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Planteó en la misma que la estipulación aprobada por el Síndico anterior (licenciado Cotto) era nula por no haber sido ratificada por la Junta Ratificadora de la Oficina del Síndico para la Liquidación de la C.R.U.V. Eventualmente, el tribunal de instancia dejó sin efecto la sentencia anteriormente dictada. El relevo de sentencia advino final y firme.
Uno de los residentes de Villa Panamericana(4) se quejó ante este Tribunal de la conducta observada en este caso por el licenciado Nogueras Cartagena. Remitimos el asunto a la Oficina del Procurador General de Puerto Rico para la correspondiente investigación e informe. Recibido el mismo, instruimos al Procurador General para que ra-dicara la correspondiente querella, lo cual hizo. En la que-*673relia se le imputan dos (2) cargos al licenciado Nogueras Cartagena, a saber: (1) violación al Canon 14 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, por emitir un comuni-cado de prensa comentando un asunto que se encontraba sub júdice, y (2) infringir el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, pues su conducta, al negarse a devolver los honorarios concedidos en virtud de la estipu-lación dejada sin efecto, tuvo la apariencia de ser impropia.
El licenciado Nogueras Cartagena contestó la querella. En síntesis, planteó que, al suscribir el comunicado de prensa ya no era el abogado del caso —pues la nueva re-presentante legal era la Leda. Rosa Nogueras(5) — , y que el Procurador General no estableció que se le diera curso pú-blico al comunicado. Además, argüyó que, de todas formas,
... una exhortación pública de esa naturaleza no [interfiere] con la función judicial, ni con el caso, ni es publicidad indebida del mismo, ni era su opinión como abogado sobre un pleito pendiente. Contestación a querella, pág. 1.
Por ello, a su juicio, la expresión está amparada en el manto constitucional de libertad de expresión tanto como ciudadano y como legislador. En cuanto al asunto de la devolución de los honorarios, el querellado indicó que, tanto él como la sociedad legal de gananciales, compuesta por su esposa y él, habían adquirido un interés propietario en la cantidad pagada; que el pago efectuado era el pago total de una Sentencia que por sus propios términos debía ser satisfecha en su totalidad. Por último, planteó que el asunto se encuentra sometido ante la consideración del Tribunal de Primera Instancia donde las partes litigarían, con todas las garantías del debido proceso de ley, la controversia.
Luego de varios trámites, designamos al ex Juez Superior, Ledo. Ramón Gómez Colón, para que actuara como Comisionado Especial. Así las cosas, las partes le informa-*674ron al Comisionado Especial que la controversia era una de estricto derecho, por lo que procedieron a estipular los hechos. Ello, junto a la teoría de derecho de cada parte, se consignó en un documento titulado “Informe de conferen-cia entre abogados”. Luego de sometido el informe, el que-rellado solicitó expresar para récord unas observaciones en torno a la trayectoria del caso, lo cual se le permitió.
Finalmente, el Comisionado Especial rindió su Informe ante este Tribunal. En el mismo, simplemente, explicó que se habían estipulado los hechos y consignó que incorporaba al expediente la transcripción de los procedimientos. En fin, no expresó opinión alguna sobre los méritos de la querella. Estando en posición de resolver el asunto plan-teado, procedemos a así hacerlo.
I
Los cánones de ética profesional establecen las pautas mínimas que deben guiar a los miembros de la clase togada en el desempeño de su delicada faena. In re Filardi Guzmán, 144 D.P.R. 710 (1998). Huelga decir que lo ideal es que todos los abogados actúen a un nivel superior —y no al margen— de los mismos.
Se imputa al abogado querellado violentar las disposiciones del citado Canon 38 del Código de Ética Profesional, el cual ordena evitar hasta la apariencia de conducta impropia, toda vez que no devolvió los honorarios que obtuvo a raíz de una sentencia que fue dejada sin efecto. El citado canon, en lo pertinente, dispone que:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. (Enfasis suplido.) 34 L.P.R.A. Ap. IX, C. 38.
*675“[L]a apariencia de impropiedad puede ser muy lesiva al respeto de la ciudadanía por sus instituciones de justicia y por la confianza que los clientes depositan en sus abogados.” In re Rojas Lugo, 114 D.P.R. 687, 690 (1983). En varias ocasiones nos hemos expresado en torno al aspecto específico de la apariencia de conducta impropia. Examine-mos algunos de nuestros pronunciamientos.
En In re Toro Cubergé, 140 D.P.R. 523, 534 (1996), de-terminamos que el interés de Toro Cubergé en vender su finca a su cliente “creó una apariencia de influencia inde-bida”, infringiéndose de esa manera el citado Canon 38 del Código de Ética Profesional.
Por otro lado, en In re López de Victoria Brás, 135 D.P.R. 688, 699 (1994), entendimos que la actuación del quere-llado aparentó ser impropia porque “[ajunque los compare-cientes no eran sus clientes, ni [el querellado] autorizó el documento, su ‘participación’ en la transacción” dio la apa-riencia de legalidad y confiabilidad a la misma cuando en realidad no lo era.
Asimismo, en In re Rodríguez Ortiz, 135 D.P.R. 683 (1994), censuramos la conducta de una abogada que se co-municó con el Director del Panel Central de Investigacio-nes de este Tribunal en relación a un caso pendiente. Con-cluimos allí que la conducta aparentó ser impropia y, por ende, violatoria del antes mencionado Canon 38.
Por último, en In re Tormos Blandino, 135 D.P.R. 573 (1994), expresamos que, al presentar cierto documento al Registro de la Propiedad, cuya validez estaba siendo cues-tionada en el foro judicial, la actuación del abogado daba la apariencia de impropiedad.
I — I H-f
En cuanto al caso de autos, no debe haber duda de que la conducta del querellado, licenciado Nogueras Carta-*676gena, trascendió los linderos fijados por el citado Canon 38. Veamos por qué.
El querellado pactó honorarios contingentes con sus clientes. El Canon 24 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dicta la pauta a seguir en torno al asunto de la fijación de honorarios de abogado en Puerto Rico. La norma descansa en la premisa de que la abogacía es parte integral de la administración de la Justicia y no un mero negocio lucrativo.
El citado Canon 24 caracteriza los honorarios contingentes como la excepción cuando de remuneración se trata. Así pues, los honorarios contingentes no constituyen el método usual para fijar lo que justamente debe pagarse a un abogado por sus servicios. Por mandato expreso del propio Canon 24, los honorarios contingentes se permiten sólo en casos especiales, debidamente justificados. Por ello, en el pasado hemos expresado que los honorarios contingentes deben mirarse “ ‘con prevención, que debe[n] evitarse, ya que son muchas las razones fundamentales que militan en su contra’ ”. Colón v. All Amer. Life & Cas. Co., 110 D.P.R. 772, 776 (1981).
Ciertamente, ante la situación económica de los demandantes residentes en la Villa Panamericana, los honorarios contingentes pactados por el querellado estuvieron justificados. El problema aquí es otro. Por definición, al acceder a ese tipo de remuneración el abogado sólo será compensado en la eventualidad de que sus representados resultasen victoriosos en el pleito. En el caso de autos, el querellado cobró sus honorarios contingentes en virtud de un acuerdo transaccional. Hasta ese momento, no había problema alguno. Sin embargo, toda vez que la determinación del tribunal, al dejar sin efecto la transacción por estipulación y la sentencia aprobando la misma, advino final, firme e inapelable debemos preguntamos si el licenciado Nogueras Cartagena tenía la obligación, cuando menos *677ética, de devolver los honorarios contingentes que le ha-bían sido satisfechos por adelantado.
Fijamos la pauta a seguir: un abogado que recibe honorarios contingentes en virtud de una estipulación, que luego es revocada, tiene que devolver lo recibido. No hacerlo crea la apariencia de que el abogado actuó impropiamente toda vez que, para todos los efectos prácticos, éste no tenía derecho a recibir dichos honorarios contingentes; llana y sencillamente, sus clientes no prevalecieron en definitiva.
Ahora bien, debemos reconocer que la situación a la que hoy nos enfrentamos no es tan sencilla como parece. El licenciado Nogueras Cartagena representaba a sesenta y ocho (68) residentes al suscribir la estipulación con el Síndico.(6) Cuando el tribunal paralizó los pagos, ya se ha-bían cerrado las escrituras correspondientes a quince (15) de los clientes del licenciado Nogueras Cartagena. Aparen-temente, el Síndico nunca ha solicitado la devolución del dinero en esos quince (15) casos.(7) Ello no obstante, somos de la opinión que el licenciado Nogueras Cartagena, al ser revocada de jure la estipulación y sentencia en virtud de la cual recibió los mismos, venía en la obligación de devolver los honorarios que había recibido. Esa devolución, claro está, es sin menoscabo a los planteamientos que tenga a bien hacer el querellado ante el Tribunal de Primera Instancia. Es decir, luego de consignar el dinero, entonces *678el querellado podrá hacer los planteamientos correspon-dientes en el tribunal y éste, por supuesto, en su día tendrá que adjudicarlos.
No obstante entender que, al no devolver los honorarios que le habían sido satisfechos, el licenciado Nogueras efec-tivamente violó el Canon 38 del Código de Ética Profesio-nal, supra, consideramos procedente únicamente censu-rarlo por la conducta en que incurrió en vista de la situación fáctica del caso.
III
Mediante el segundo cargo, se le imputa al querellado que, al suscribir un comunicado de prensa, violentó el Canon 14 del Código de Ética Profesional, supra.(8)
El citado Canon 14 dispone que:
El abogado debe abstenerse de publicar o de cualquier ma-nera facilitar la publicación en periódicos o a través de otros medios informativos, detalles u opiniones sobre pleitos pendien-*679tes o que señalen la probabilidad de litigios futuros, pues tales publicaciones pueden obstaculizar la celebración de un juicio imparcial y perjudicar la debida administración de la justicia. En caso de que las circunstancias extremas de un pleito espe-cífico justifiquen ofrecer una información al público, será im-propio el hacerlo anónimamente. Una referencia unilateral o ex parte a los hechos de un caso debe limitarse a citas tomadas de los récord y documentos archivados en los tribunales; pero aun en estos casos extremos, es preferible abstenerse de ofrecer tales declaraciones. (Enfasis en el original suprimido y énfasis suplido.)
Este asunto entraña una situación un tanto más com-pleja que la anterior; se asoma la posibilidad, aun cuando remota, de un conflicto constitucional. Ello por razón de que se alega que las expresiones del querellado fueron he-chas en su capacidad de Vicepresidente del Senado de Puerto Rico.
La Cláusula de Inmunidad Parlamentaria, Art. Ill, Sec. 14 de nuestra Constitución,
[cjonfiere inmunidad a los miembros de la Asamblea Legisla-tiva contra responsabilidad civil o criminal respecto a sus accio-nes en la esfera de los procesos legislativos legítimos. Constituye barrera absoluta contra interferencias del ejecutivo o el Poder Judicial en dichos procesos, aunque no elimina la facultad re-visora de los foros judiciales, sino que evita las distracciones que conlleva tener que acudir a los tribunales a defender los actos legislativos. (Enfasis en el original suprimido y énfasis suplido.) Pres, del Senado, 148 D.P.R. 737, 767 (1999).
Aunque la inmunidad parlamentaria ha sido interpretada de forma liberal y amplia, la misma no constituye un privilegio absoluto. El asunto medular usualmente consiste en determinar lo que es o no una actividad legislativa legítima. “ ‘Solamente están protegidas actuaciones realizadas en el curso del proceso de formular legislación, es decir, aquellas que son claramente parte del proceso legislativo.’ ” Pres, del Senado, ante, pág. 769.(9)
*680Ahora bien, en recta metodología adjudicativa, debemos señalar que no debemos dilucidar asuntos constitucionales cuando es factible resolver la controversia planteada por otros fundamentos. Hernández Torres v. Gobernador, 129 D.P.R. 824 (1992); Sostre Lacot v. Echlin of P.R., Inc., 126 D.P.R. 781 (1990); P.I.P. v. C.E.E., 120 D.P.R. 580 (1988); Bonilla v. Chardón, 118 D.P.R. 599 (1987). En el caso de autos, cualquier expresión sobre este posible dilema constitucional realmente constituiría “dicta”.
Si bien es cierto que el licenciado Nogueras Cartagena siempre alegó que no recordaba si el comunicado de prensa se había publicado o no, las partes únicamente estipularon que:
“el licenciado Nogueras, en su capacidad de Vicepresidente del Senado, suscribió dos comunicados de prensa en los cuales exhortaba públicamente al nuevo Síndico Liquidador a que con-tinuara honrando las estipulaciones acordadas”. (Enfasis suplido.)
Para demostrar que el querellado infringió el Canon 14 del Código de Ética Profesional, ante, el Procurador General tenía que establecer, entre otras cosas, que al comuni-cado de prensa en cuestión se le dio curso público. La esti-pulación de las partes sólo revela que el querellado suscribió el comunicado. Por supuesto, por su naturaleza, un comunicado de prensa de ordinario es una exhortación pública; no obstante, no puede considerarse dicha asevera-ción —exhortación pública— como que el querellado aceptó en la estipulación que el comunicado, en efecto, llegó a la palestra pública. Además, es de notar que el Procurador General incluyó, como parte de su prueba, varios artículos periodísticos relacionados con el caso. De ninguno de ellos surge, o se puede inferir, que dichos artículos tuvieron como base los referidos comunicados de prensa. Por último, *681debemos señalar que tiene gran peso en nuestra decisión el hecho de que, a la fecha del comunicado —4 de marzo de 1993— la Sentencia continuaba en plena vigencia y la so-licitud del nuevo Síndico sólo era para evaluar la transac-ción y no interrumpió el término para recurrir al foro ape-lativo como tampoco tuvo el efecto de paralizar los procedimientos. Tampoco a esa fecha el Síndico había pe-dido el relevo de sentencia, por lo que la misma era final y firme cuando se suscribió el comunicado en controversia. En consecuencia, lo que hizo el querellado fue solicitar que se cumpliera con una sentencia que era válida en ese momento. Así pues, es forzoso concluir que el cargo impu-tado no resulta procedente.
IV
En virtud de todo lo anteriormente expuesto, nos limi-tamos a censurar enérgicamente al licenciado Nogueras Cartagena por infringir el citado Canon 38 del Código de Ética Profesional.(10) Apercibimos, además, al querellado de que, en el futuro, deberá ejercer mayor cautela y ate-nerse estrictamente a los postulados que regulan la profe-sión de la abogacía.

Se dictara sentencia de conformidad.

El Juez Asociado Señor Negrón García emitió una opi-nión disidente. La Juez Asociada Señora Naveira de Rodón concurrió con el resultado sin opinión escrita. El Juez Aso-ciado Señor Corrada Del Río se inhibió.

 En el acuerdo se consignó que el licenciado Nogueras estaba rebajando la cantidad de honorarios contingentes pactada de un 20% a un 15%.


 Ese mismo día, el síndico formalizó otra estipulación con otros demandantes de la Villa Panamericana.
Posteriormente, se celebró un status conference, en este otro caso, donde compa-recieron los representantes legales del Síndico y alegaron que no habían tomado parte en la estipulación. Por ello, el tribunal le concedió a los abogados cuarenta y cinco (45) días para analizar la estipulación. En ese momento, nada se dispuso en torno al caso transigido por el licenciado Nogueras Cartagena.


 Como resultado de las elecciones generales celebradas en el mes de noviem-bre de 1992, y luego de que la nueva administración de gobierno hubiera asumido el control del Gobierno, el Síndico y los abogados que le habían representado hasta ese momento, renunciaron a sus cargos. De hecho, el Gobernador Pedro Rosselló designó al Ledo. Antonio Cabrero como nuevo Síndico de la Corporación de Renovación Ur-bana y Vivienda (C.R.U.V.).


 La señora Lilliam Tapia.


 La Leda. Rosa Nogueras es hermana del abogado querellado.


 Cabe señalar que las partes estipularon, ante el Comisionado Especial que designamos, que el Síndico original ■ — el Ledo. José L. Cotto— no fue presionado de forma alguna por al licenciado Nogueras para transigir el caso de Villa Panamericana.


 El querellado alega, y el Procurador General no refuta, que la Oficina del Síndico nunca ha pedido la restitución del dinero recibido por los demandantes que ya habían cerrado antes de que el tribunal paralizara los pagos. Así pues, de ser cierto lo aseverado por el licenciado Nogueras Cartagena, en tomo a los quince (15) contratos que ya habían sido pagados y respecto a los cuales la Oficina del Síndico no ha realizado ninguna gestión para anularlos, el tribunal de instancia tendrá que adjudicar, en su día, si el licenciado Nogueras tiene derecho a recibir los honorarios contingentes correspondientes a esos quince (15) clientes; ciertamente no tiene dere-cho alguno a los honorarios cobrados que están relacionados con los restantes demandantes.


 El comunicado de prensa leía:
“Estoy exhortando al pueblo de Puerto Rico, en particular a los residentes de Villa Panamericana para que se tiren a las calles y protesten por la actitud injusta y discriminatoria asumida por el Síndico de la C.R.U.V. contra estos humildes puertorriqueños.
“Los residentes deben protestar ante los atropellos e injusticias y reclamar del Síndico de la C.R.U.V. [que] cumpla con la sentencia del Tribunal. La actitud asu-mida por estas oficinas deben[sic] investigarse a fondo.
“Las condiciones infrahumanas en que están viviendo estos residentes de Villa Panamericana, merecen atención especial de parte de nuestro gobierno. No podemos continuar dándole la espalda a los pobres en Puerto Rico y el tratar de justificar lo injustificable amerita seria consideración, pues se trata de seres humanos, de exce-lentes puertorriqueños, viviendo en carne propia el dolor del sufrimiento, la marginación.
“El Síndico de la C.R.U.V. está en la obligación de terminar con este asunto, el tribunal dictó sentencia, una parte de los residentes de Villa Panamericana ya cobró, todavía quedan otros que esperan por sus dineros. No hay razón para esperar más.
“Cualquier acción futura de los residentes de Villa Panamericana está más que justificada. En el caso que yo gane en los tribunales de Puerto Rico, todavía se le debe dinero. Los residentes de Villa Panamericana han sido tratados injustamente. La sentencia se le debe pagar sin más dilaciones a esta gente que tanto lo necesita, insisto que está más que justificada cualquier futura protesta, hasta lograr [que] se cumpla con la sentencia del tribunal.” Anejo XIII, págs. 19-20.


 En el pasado, nos hemos enfrentado a la dicotomía que surge cuando un abogado labora en un puesto importante en otra rama de gobierno. Cf. In re Secre-*680tario de Justicia, 126 D.P.R. 463 (1990); In re Secretario de Justicia, 118 D.P.R. 827 (1987). Sin embargo, no hemos tenido la oportunidad de abordar una controversia como la de autos.


 El licenciado Nogueras Cartagena viene en la obligación de devolver los honorarios que recibió, ello sin menoscabo de los planteamientos que tenga a bien hacer ante el Tribunal de Primera Instancia.